Citation Nr: 1729750	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  12-27 111A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for an eye disorder, other than postoperative residuals of a left eye cataract, anisometropia, or cystoid macular edema. 

2.  Entitlement to an initial compensable rating for postoperative residuals of left eye cataract.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to February 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Board remanded the claim in January 2016 for additional development.


FINDINGS OF FACT

1.  The Veteran's metamorphopsia and macropesia of the left eye were caused or aggravated by his service-connected postoperative residuals of a left eye cataract.

2.  The remainder of the Veteran's eye disabilities were not caused or aggravated by his service or his service-connected postoperative residuals of a left eye cataract.

3.  Throughout the pendency of the appeal, the Veteran's residuals of a postoperative left eye cataract have been primarily manifested, at worst, by a corrected visual acuity of 20/40 in both eyes.  The disability has not resulted in any visual field loss or muscle abnormality.


CONCLUSIONS OF LAW

1.  The criteria for service connection for metamorphopsia and macropesia of the left eye have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A,  5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

2.  The criteria for service connection for an additional eye disability have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2016).

3.  The criteria for a compensable rating for the Veteran's postoperative residuals of a left eye cataract have not been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159, 4.84, Diagnostic Codes (DCs) 6027, 6066 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Board is satisfied that there has been substantial compliance with the January 2016 remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

Service Connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  If the claimed disability is not one listed under 38 C.F.R. § 3.309, credible lay evidence of continuous symptoms can support the claim. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year from the date of termination of such service such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. §  3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

The Veteran contends that he suffers from a number of different eye disabilities secondary to his service-connected postoperative residuals of a left eye cataract.  The Board notes that the Veteran is currently in receipt of service connection for various left eye disabilities, namely anisometropia, cystoid macular edema, and epiretinal membrane (claimed as macular puckering and macular thickening), and pseudophakia.  On most recent April 2016 VA examination, the examiner concluded that the Veteran's macropsia and metamorphopsia of the left eye were also caused by his in-service left eye surgery that resulted in his left eye cataract.  Thus, the Board finds that these conditions also warrant service connection.  

With regard to the Veteran's other diagnosed eye disabilities, to include vitreous detachment of the right eye, retinal hole of the right eye, and meibomian gland dysfunction of both eyes, as diagnosed on April 2016 VA examination, the Board finds that service connection is not warranted.  Specifically, the 2016 VA examiner found that these disabilities were not secondary to his left eye cataract.  The right eye disabilities had no relationship to service and, importantly, all of the above conditions were determined to be either age-related or with no specific etiology.  Thus, there was no medical relationship between these conditions and the Veteran's service events, to include the left eye surgeries.  The Board finds it to be significant that the competent medical evidence of record is against a finding of a relationship between the Veteran's right eye disabilities and his service-connected left eye disabilities.  The Veteran has provided only conclusory suggestions of such a relationship, but he is not competent to provide a medical opinion on the matter.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).

The Board notes that in March 2015, the Veteran submitted a Disability Benefits Questionnaire (DBQ) that diagnosed many additional eye disabilities, to include diplopia and retinal scarring.  However, these disabilities were not found on December 2013 examination or April 2016 VA examination, nor do they appear to be supported by the competent medical evidence of record.  It is unclear on what basis these diagnoses made, especially given that these diagnoses were not found on examinations conducted prior to and subsequent to this examination.  The results of this 2013 DBQ are also questionable, in that the examiner provided many diagnoses that have not been shown at other times during the appeal period, such as 'monovision' and 'eccentric vision.'  While the Veteran has reported that he suffers from monovision and eccentric vision, it is not clear that they are in fact actual eye disabilities capable of service connection.  Significantly, the 2016 VA examiner reviewed the 2013 DBQ diagnoses, but did not elect to diagnose the Veteran with these conditions.  The Board notes that in order to meet the criteria for service connection, a disability must be shown.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The Board further notes that the Veteran is already in receipt of service connection for postoperative residuals of a left eye disability, and, when determining the severity of that disability in the next section, the VA considers all related symptoms, to include any that would affect the Veteran's visual acuity and visual field.  Thus, additional technical inquiry or development of the Veteran's claim for service connection for additional left eye disabilities would not further benefit the Veteran.

Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321 (a), 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Rating the same disability under various diagnoses is to be avoided.  However, that does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one diagnostic code is duplicative of or overlapping with the symptomatology justifying a rating under another diagnostic code.  38 C.F.R. § 4.14 (2016); Esteban v. Brown, 6 Vet. App. 259 (1994).

The Veteran's left eye disability has been rated pursuant to Diagnostic Codes 6027-6066.  DC 6027 refers to cataracts, and states that preoperative cataracts are to be evaluated based on visual impairment and postoperative cataracts are to be evaluated based on visual impairment if a new lens is present or evaluated based on aphakia if there is no replacement lens.  38 C.F.R. § 4.79.  DC 6066 refers to impairment of central visual acuity.

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.79.  Under those criteria, impairment of central visual acuity is rated from 0 percent to 100 percent based upon the degree of the resulting impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  38 C.F.R. § 4.79, Diagnostic Codes 6061-6066. 

A 10 percent rating is warranted only when there is (1) 20/50 vision in one eye with 20/40 or 20/50 vision in the other eye; (2) 20/70 vision in one eye with 20/40 vision in the other eye; or (3) 20/100 vision in one eye with 20/40 vision in the other eye. 38 C.F.R. § 4.79, Diagnostic Code 6066. 

A 20 percent rating is warranted when there is (1) 20/70 vision in one eye with 20/50 vision in the other eye; (2) 20/100 vision in one eye with 20/50 vision in the other eye; (3) 20/200 vision in one eye with 20/40 vision in the other eye; or (4) 15/200 vision in one eye with 20/40 vision in the other eye.  38 C.F.R. § 4.79, Diagnostic Code 6066. 

A 30 percent rating is warranted (1) when vision in both eyes is only correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40; and (7) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Codes 6064, 6065, 6066.

A 40 percent rating is warranted (1) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is no more than light perception and vision in the other eye is correctable to 20/50 or (5) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.79, Diagnostic Codes 6063, 6064, 6065, 6066.

In this case, the Board finds that a compensable rating is not warranted.  The results of the 2013 and 2016 VA examinations reflect that the Veteran's corrected visual acuity was 20/40 or better in both eyes on both VA examinations.  No visual field defect was shown on either examination.  The 2013 DBQ showed the same visual acuity results.  While the 2013 DBQ found visual field loss, such was not found on either VA examination.  As stated earlier in this decision, the probative value of the 2013 DBQ has been called into question based upon the inconsistency of the results of the examination and the remainder of the medical record.  Based upon the competent, credible, and probative medical evidence of record, the Board finds that a compensable rating for the Veteran's service-connected left eye disability is not warranted.  The Board notes that although the Veteran has a functional impairment related to his left eye disability, he is currently employed full-time.

The Board notes neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for metamorphopsia of the left eye is granted.

Service connection for macropsia of the left eye is granted.

Service connection for an additional eye disability is denied.


A compensable rating for a left eye disability is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


